United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1866
                      ___________________________

                                Timothy Watkins

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

                Arkansas, State of; Keith Rhodes, Individually

                           lllllllllllllllllllllDefendants

                           Brad Perkins, Individually

                     lllllllllllllllllllllDefendant - Appellee

       Hazen District Court; Billy's Trucking; David Smith, Individually

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                         Submitted: October 30, 2019
                          Filed: November 4, 2019
                                [Unpublished]
                               ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________
PER CURIAM.

       Timothy Watkins appeals following the district court’s1 judgment on an
adverse jury verdict in his 42 U.S.C. § 1983 action. Watkins’s challenges to prior
decisions of this court are precluded under the law-of-the-case doctrine. See
Thompson v. Comm’r of Internal Revenue, 821 F.3d 1008, 1011 (8th Cir. 2016)
(reiterating the principle that “when a court decides upon a rule of law, that decision
should continue to govern the same issues in subsequent stages of the same case.”).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-